DETAILED ACTION

	Response to Arguments filed on 09/21/2021
In light of the examiner amended claims, the 103 rejection, has been withdrawn.

Allowable Subject Matter
Claims 1-7, 10-16 and 19-24 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “maintaining a life write counter (LWC) for each of the management groups of the memory component, each LWC having a most-significant-bits (MSB) portion and a least-significant-bits (LSB) portion, a single shared LWC base representing the MSB portion of the LWCs of all of the management groups of the memory component, and separate, management-group-specific LWC offsets represent the LSB portions of the LWCs of the management groups of the memory component; and determining, in connection with a first write operation to a first sub-group of a first management group of the memory component, that a first sub-group-level DWC for the first sub-group equals a management-group-move threshold, in response: moving user data from the first management group to a second management group of the memory component; and incrementing a first LWC for the first management group.” in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “maintaining a life write counter (LWC) for each of the management groups of the memory 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “maintaining a sub-group-level delta write counter (DWC) for each of a plurality of sub- groups of each of a plurality of management groups of a memory component; maintaining a life write counter (LWC) for each of the management groups of the memory component, each LWC having a most-significant-bits (MSB) portion and a least- significant-bits (LSB) portion, a single shared LWC base representing the MSB portion of the LWCs of all of the management groups of the memory component, and separate, management-group-specific LWC offsets represent the LSB portions of the LWCs of the management groups of the memory component; and determining, in connection with a first write operation to a first sub-group of a first management group of the memory component, that a first sub-group-level DWC for the first sub-group equals a management-group-move threshold, and in response: moving user data from the first management group to a second management group of the memory component; and incrementing a first LWC for the first management group.” in combination with other recited limitations in claim 20.
As dependent claims 2-7, 10-12, 14-16, 19 and 21-24 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAKHR A ALDAYLAM/            Examiner, Art Unit 2139 

/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139